Citation Nr: 1221187	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  12-02 900	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.  He died in June 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In September 2009, the appellant withdrew her notice of disagreement with the RO's rating decision that denied her Dependency and Indemnity Compensation.  See 38 C.F.R. § 20.204(b) (2011) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's widow has standing to file the current claim for accrued benefits; the Veteran had an appeal pending for service connection for a lung disorder at the time of his death; and the appellant filed her claim for accrued benefits within one year of the Veteran's death.  

2.  The Veteran's lung disorder was not related to service or caused or aggravated by a service connected disability.

3.  The Veteran would not have prevailed on his claim of service connection for a lung disorder if he had not died.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disorder for the purpose of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the claimant was provided an appropriate application form or issue as to whether the decedent had veteran status.  

Next, the Board finds that letters dated in July 2009 and March 2010 provided the claimant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the claimant was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the September 2009 rating decision, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claim in the December 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service treatment records from the Pittsburgh VA Medical Center as well as private medical opinions from S. G. Basheda, M.D., M. Ramsay, M.D., and C. N. Bash, M.D..  The record also shows that VA obtained medical opinions in May 2003 and September 2004 that are adequate to adjudicate the current appeal because they were provided after a review of the record on appeal and/or an examination of the Veteran during his lifetime and they provided opinions as to the origins and etiology of the Veteran's lung disorder that are supported by evidence found in the claims file and that allows the Board to adjudicate the current appeal.  38 U.S.C.A. § 5103A(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the claimant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The appellant asserts that she is entitled to accrued benefits because the Veteran had an appeal pending at the time of his death for entitlement to service connection for a lung disorder and this lung disorder was directly caused by his military service.  In the alternative, it is alleged that the Veteran's lung disorder was caused or aggravated by his service connected eosinophilia.  In this regard, during his lifetime the Veteran contended, in essence, that his eosinophilia in-service was a manifestation of a chronic lung disorder which was first shown several years after service. 

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the claim that the Veteran filed prior to his death, an accrued benefits claim is "derivative of" that claim.  By statute the appellant takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

For a claimant to prevail of her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the Veteran would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

With the above criteria in mind, the Board finds that as the Veteran's widow the claimant has standing to file the current claim for accrued benefits; the Veteran perfected his appeal to the April 1998 rating decision that denied service connection for a lung disorder and this appeal was still pending at the time of his death; and the appellant filed her claim for accrued benefits in April 2007, within one year of the Veteran's death in June 2006.  Id.  Therefore, the sole issue for the Board to consider is whether the Veteran would have prevailed on his claim of service connection for a lung disorder if he had not died.
In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records show that the Veteran was hospitalized for eosinophilia of unknown cause in August 1954.  He complained of increasing bilateral flank pain of one month's duration.  On admission, white blood count was 17,000 and eosinophils were 17 percent.  Routine urinalysis, muscle biopsy, and three stool studies for parasites were negative. Intravenous and retrograde pyelograms showed an anatomic abnormality in the right renal pelvis without evidence of obstruction.  The significance of the abnormality was unknown.  Cardiolipin was negative and a throat culture showed no significant organisms.  Eosinophilia on the second day was 14 percent.  The Veteran experience very little back pain during his hospital stay and was released on the 13th day.  The final diagnoses include eosinophilia of undetermined cause.  Subsequent laboratory studies in September 1954 showed eosinophils of 7 percent.  

Moreover, the Board notes that in writings received by VA during his lifetime the Veteran reported having problems with observable symptoms of a lung disorder, such as shortness of breath, while on active duty and the Board finds that he was competent and credible to report on such symptoms even when not documented in his medical records because these symptoms came to him through his own senses.  See Davidson, supra.  

However, the Veteran's service treatment records, including the December 1954 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of a lung disorder.  In fact, the December 1954 separation examiner specifically opined that his lungs were normal.  

The Board recognizes the fact that the Veteran was competent and credible to report on what he could see and feel, nonetheless, the Board finds more compelling the service treatment records, including the normal December 1954 separation examination, which are negative for complaints, diagnoses, or treatment for a lung disorder, than any claims that the Veteran had problems with a lung disorder while on active duty and since that time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for a lung disorder would have been denied based on service incurrence despite the claims regarding the Veteran having problems with observable symptoms of this disability while on active duty and despite the fact that service treatment records documented a problem with eosinophilia.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1954 and first complaints and treatment in 1959 for a spontaneous right pneumothorax and cyst removal from the right lung thereafter diagnosed as pulmonary fibrosis and pulmonary emphysema; in 1962 for shortness of breath and a pleural nodule; in 1992 for a history of chronic obstructive pulmonary disease (COPD) and asthma as well as restrictive airway disease; in 1998 for emphysema and pneumonia; in 2000 for asthma; and in 2001 for COPD.  Put another way, the five year gap between the Veteran's discharge from active duty and the first evidence of a lung disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran was competent to give evidence about what he saw and felt; for example, he was competent to report that he had problems with shortness of breath since service.  See Davidson, supra.  The Board also acknowledges that the Veteran's wife is competent to give evidence about what she could see such as the claimant appearing to having difficulty breathing during the time she knew him.  Id.

However, upon review of the claims file, the Board finds that these lay assertions that the Veteran had his current lung disorder since service are not credible.  In this regard, these claims are contrary to what is found in the service and post-service records.  In this regard, the Board also finds that the normal December 1954 separation examination, the normal February 1955 chest X-ray, and March 1955 VA examination which was negative for complaints or diagnoses as to a lung disorder.

In these circumstances, the Board gives more credence and weight to the negative separation examination and the lack of medical evidence of record, which does not show complaints, diagnoses, or treatment for the claimed disorder for five years following his separation from active duty, than any lay claims to the contrary.  Therefore, entitlement to service connection for a lung disorder based on post-service continuity of symptomatology would have been denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record contains letters from S. G. Basheda, M.D., M. Ramsay, M.D., and C. N. Bash, M.D., as well as VA opinions in June 2002 and May 2004 in which they opine, in substance, that the Veteran's post-service lung disorders were caused by his military service.

In this regard, in August 2000 Dr. Basheda reported that he had treating the Veteran for respiratory problems since 2000 and diagnosed asthma related to military service.  However, he provided no discussion of the relevant facts and offered no analysis for his conclusion.  While he stated that the Veteran developed a respiratory illness associated with eosinophilia in-service which, according to old records, was most likely asthma, it appears that his opinion was based largely on self-described history provided by the Veteran as there is no evidence of any respiratory symptoms or illness in-service.  In this regard, the Board notes that a bare conclusion, even when reached by a health care profession, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Therefore, the Board that Dr. Basheda's opinion is not credible. 

The August 2004 opinion of Dr. Butler was based on medical reports provided by the Veteran and consisted principally of information obtained from the reports of Dr. Bash.  Dr. Butler stated, inaccurately, that the Veteran was hospitalized in-service with acute febrile illness associated with chest and back pains.  He went on to reiterate the Veteran's medical history as described by Dr. Bash and concluded that the febrile (fever) illness marked by eosinophilia in-service marked the onset of his lifelong pulmonary disease.  However, service treatment records do not show that the Veteran was seen for acute fever associate with chest and back pain, but rather for chronic flank pain, alone.  While the Veteran reported in his service treatment records a single incident of chills and sweats about a month prior to admission, he also thereafter reported that he had no further symptoms since that time.  In fact, there is no evidence that the Veteran had any symptoms or manifestations of a febrile illness during service.  See Reonal, supra.  Furthermore, Dr. Butler offered no explanation or analysis for his conclusion nor did he provide any rationale as to the possible relationship between the Veteran's eosinophilia in-service and the later developing respiratory disorders.  In this regard, the Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999).  Therefore, the Board also finds that Dr. Butler's opinion is not credible. 

Turning to the July 2003 and August 2004 opinions from Dr. Bash, the Board finds that his opinions are based largely on speculation and unsubstantiated theories and are therefore not credible.  Id.  The Board has reached this conclusion because Dr. Bash makes inferences and assumptions, which he characterizes as fact, and selectively chooses evidence that supports his position while ignoring pertinent facts which run contrary to his position.  As noted above, the Board is not bound to accept a medical opinion based on speculation, unsupported by clinical data, or on an inaccurate factual premise.  Id; Also see Reonal, supra. 

In this regard, the Board notes that Dr. Bash opined that the Veteran's chronic pulmonary fibrotic, adhesive, emphysematous/obstructive process (symptoms of COPD) was caused by a disease which was first manifest by eosinophilia during service.  However, he offers no suggestion as to the nature of the "disease" nor did he identify any objective evidence to support his hypothesis.  He asserts that the Veteran was "very ill" at the time of the eosinophilia episode in-service and that eosinophilia is known to occur in certain types of chest pathology.  The Board finds that his characterization of being "very ill" is a misstatement of fact because service treatment records noted that he did not appear to be ill and that his only complaint was chronic flank pain and frequency.  Furthermore, the Board notes that his reference to eosinophilia and chest pathology in the same sentence leaves the reader with the impression that some type of chest pathology was present.  The impression is reinforced by his August 2004 letter in which he stated that "according to the medical record" pulmonary symptoms were present in-service and were associated with eosinophilia.  Again, a misrepresentation of fact because there is not any evidence in the record suggesting that the Veteran had any respiratory problems or pulmonary symptoms during service or until nearly five years after service.  In fact, the record shows just the opposite because all diagnostic studies, including chest X-rays were normal, in-service and during this first five year period of time post-service.  In this regard, there was no evidence of any pulmonary pathology in-service  or when examined by VA in March 1955, just a few months after his December 1954 separation from active duty, and additional diagnostic studies conducted at that examination and during his treatment for the next five years specifically ruled out any parasitic infections, including trichinosis. 

Dr. Bash also stated that his opinions were supported by nearly all of the medical opinions of record with minor discrepancies, which he stated were probably due to incomplete facts, incomplete diagnostic factual evaluations, incomplete correlation with pathological factual data, and incomplete definitions of COPD and/or incomplete literature reviews.  He asks the Board to disregard certain aspects of the medical opinions offered by various VA physicians that are contrary to his position, but to accept those statements which support his opinions. 

It is interesting to note that while in his August 2004 letter Dr. Bash highlighted his credentials as an expert in radiology and his proficiency interpreting X-ray studies and other diagnostic imaging procedures, he offered no explanation as to the absence of any radiological evidence to support his opinion that the Veteran had a respiratory disease in-service or that eosinophilia "caused structural damage to his lungs . . .".  In this regard, a review of the record on appeal reveals that the Veteran's service chest X-ray studies, more precisely, the actual photoroentgenograms as opposed to just the examiner's report, were reviewed by a VA radiologist in 1960 and by the VA Chief of Radiology Services in 1964.  Moreover, both radiologists found no evidence of any pulmonary pathology.  Likewise, there was no evidence of any pulmonary abnormalities on the post-service chest X-ray study in February 1955.  Yet, these adverse facts were not addressed by Dr. Bash.  As noted above, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997).  Therefore, the Board also finds that Dr. Bash's opinions are not credible. 

The Board also finds that the two VA pulmonary examinations in June 2002 and May 2004, which offered opinions suggesting a relationship between the Veteran's post-service lung disorder and his eosinophilia in-service, are not competent evidence.  The Board has reached this conclusion because both opinions were confusing and contradictory.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (holding that equivocal opinions have little probative value).  The Board has also reached this conclusion because neither opinion included any clinical data or analysis of the facts to support the conclusions reached.  See Bloom, supra. 

In this regard, the June 2002 opinion indicated that the Veteran's post-service asthma and COPD were casually related to the eosinophilia he had while on active duty since it was not uncommon to manifest eosinophilia at various stages of illness.  Yet, he went on to say that there was no evidence of asthma in-service or until at least 20 years after service and that he could not offer an opinion as to whether there was any pulmonary pathology during service.  He also offered a convoluted assessment that it was unlikely that the Veteran's bullous lung disease was present in-service, but that since it is a congenital disease it was more likely than not that the lung pathology was present during service. 

As to the May 2004 opinion, it was certified by a registered nurse practitioner who is not shown to have any medical expertise on the subject of hematology or pulmonary disorders.  See Black, supra.  Although she indicated that the case was reviewed with a physician, the report does not include the physician's signature or indicate that he was in agreement with her opinions.  This is significant in that she concluded that the Veteran had an undetermined lung disease in-service associated with eosinophilia, a fact not supported by any objective evidence of record.  As noted above, a bare conclusion, even when reached by a health care profession, is not probative without a factual predicate in the record.  See Miller, supra; See also Reonal, supra; Bloom, supra; Black, supra. 

Therefore, the Board also finds that neither the June 2002 nor the May 2004 VA opinion is credible. 

On the other hand, in May 1964 the claims file was reviewed by a VA physician for an opinion as to the possible relationship between the Veteran's post-service cyst in the right lung in 1959 and military service including his in-service eosinophilia.  In this regard, the examiner noted that eosinophilia was a symptom rather than a disease and that it was usually caused by parasitic disease, diseases of the skin, allergies such as asthma, angioneurotic edema, serum sickness, liver therapy in pernicious anemia, and Hodgkin's disease.  However, in the Veteran's case studies for parasitic and renal disease in-service and by VA in 1955 were negative.  The physician also pointed out that the operative report in 1959 indicated that the cyst in the middle segment of the right middle lobe was congenital.  The pathological report indicated that the tissue was chronic inflammation, pulmonary fibrosis, severe, and pulmonary emphysema.  The physician concluded that the cause of the Veteran's eosinophilia in-service was undetermined; that the eosinophilia no longer existed; and that there was no relationship between eosinophilia and the spontaneous pneumothorax.  The physician thereafter opined that it was much more likely that the Veteran's post-service spontaneous pneumothorax was related to and the result of a congenital cyst of the right lung. 

Similarly, in a memorandum from the Director of the VA Radiology Service, dated in November 1964, after reporting that the claims file and chest X-ray studies had been reviewed, it was opined that there was no evidence of pulmonary pathology in any of the service medical records or chest X-ray studies.  As to the cyst removed in 1959, it was opined that it was a pleural cyst or sub-pleural pneumatocele which ruptured and caused the spontaneous pneumothorax.  The Director thereafter opined that pulmonary cysts of this type did not cause eosinophilia and that there was no causal relationship between the pulmonary cyst and the Veteran's military service including his eosinophilia unless the cyst was due to parasitic disease or some allergic disease such as asthma but in this case there was no evidence of any parasitic or allergic disease in-service. 

Furthermore, the claims file was reviewed by VA specialists in pulmonary and hemic diseases in May 2003 and September 2004, respectively.  Both specialists stated, unequivocally, that COPD was not caused or aggravated by his military service including his in-service eosinophilia and that there was no evidence of COPD in-service.  The pulmonologist also opined that it was very unlikely that the Veteran's eosinophilia and airflow obstruction were related.  The hematologist also stated that the etiology of the Veteran's eosinophilia in-service was unknown, despite numerous diagnostic testing.  Both specialists included a detailed analysis of the facts and evidence of record and considered possible alternative causes for the Veteran eosinophilia in-service.  Although neither could offer an opinion as to the precise etiology of the Veteran's eosinophilia, both agreed that there was no evidence of a respiratory disorder in-service  and no objective evidence showing a relationship between military service, including his eosinophilia, and the Veteran's post-service lung disorders. 

The Board finds that the opinions of the VA specialists are more persuasive than the speculative opinions by the private doctors and the VA examiners in June 2002 and May 2004 as they were based on a comprehensive review of all of the evidence, including the contrary opinions, and included a discussion and analysis of all relevant facts.  See Bloom, supra.  The record shows that the VA specialists also considered alternative theories, but did not find sufficient evidence in the record to support a causal relationship between the Veteran's post-service lung disorders and service including his in-service eosinophilia. 

As to the lay statements found in the file, including those from the Veteran when he was still alive, the Board finds that diagnosing a chronic lung disorder requires special equipment, testing, and/or medical training that none of these lay persons have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that the Veteran's post-service lung disorder was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the Board finds more competent and credible the expert opinions discussed in detail above, the most competent and credible of which shows the Veteran's post-service lung disorders were not caused by his military service, then these lay claims.  See Black, supra.

As to the medical literature filed by the claimant and earlier by the Veteran, the Board notes medical or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, may used to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  Moreover, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

In the current appeal, the information submitted by the appellant only contains generic information.  Therefore, the Board finds that this evidence is therefore only entitled to limited probative value.  Accordingly, even in light of this additional evidence the Board finds that the most competent evidence of record still reflects no relationship between the Veteran's post-service lung disorders and his military service.  See Mattern, supra; Nieves-Rodriguez v. Peake, No. 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In any event, a claim for accrued benefits must rest on the evidence of record at the time of the Veteran's death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011)

Therefore, the Board finds that the most competent and credible evidence of record showed that the Veteran's post-service lung disorders were not caused by his military service including his documented eosinophilia while on active duty.  Accordingly, the Board finds that service connection for a lung disorder would not have been warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service lung disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in-service or an injury or disease incurred therein).

As to the claim that the Veteran's post-service lung disorders were caused or aggravated by his service connected eosinophilia under 38 C.F.R. § 3.310, the Board notes that in August 2000 Dr. Basheda stated that the Veteran apparently developed a respiratory illness associated with eosinophilia during service, which he believed represented asthma and in December 2001 opined that asthma can be associated with eosinophilia.  In this regard, Dr. Basheda thereafter stated that although asthma is termed a reversible obstructive lung disease, certain people develop persistent obstruction that can mimic COPD from smoking cigarettes and therefore he could not discount the possibility that the Veteran's condition being persistent asthma and eosinophilia that occurred in-service.  

However, as explained above, it appears that Dr. Basheda opinion was based largely on self-described history provided by the Veteran as there is no evidence of any respiratory symptoms or illness in-service.  Therefore, because a bare conclusion, even when reached by a health care profession, is not probative without a factual predicate in the record, the Board finds the opinion of Dr. Basheda is not credible.  See Miller, supra; Reonal, supra.

At a VA pulmonology examination in June 2002, the examiner opined that it was as likely as not that the Veteran's current lung pathology, asthma and COPD, were causally related to his service-connected eosinophilia.  He commented that it was possible that the Veteran had atopic disease and allergies, which was the cause of his asthma, and that it was not uncommon that such patients manifest eosinophilia at various stages of their illness.  

However, as explained above, the Board does not find the June 2002 opinion credible because it is confusing and contradictory.  See Tirpak, supra.  The Board has also reached this conclusion because it did not include any clinical data or analysis of the facts to support the conclusion reached.  See Bloom, supra.  In this regard, while the June 2002 opinion indicated that the Veteran's post-service asthma and COPD were casually related to his service connected eosinophilia since it was not uncommon to manifest eosinophilia at various stages of illness, he went on to say that there was no evidence of asthma in-service or until at least 20 years after service and he could not offer an opinion as to whether there was any pulmonary pathology during service.  

In a letter received in August 2004, Dr. Bash stated that the Veteran's medical records show that his initial pulmonary symptoms began in-service and where associated with eosinophilia.  He thereafter opined that the Veteran's in-service eosinophilia caused structural damage to his lung which resulted in his post-service chronic bullous/fibrotic lung diseases with very poor pulmonary function.  Moreover, in a letter received in August 2004, Dr. Butler stated that he strongly agreed with Dr. Bash opinions.

However, as explained above, the Board does not find Dr. Bash's and Dr. Butler's opinions credible.  The Board reached this conclusion as to Dr. Butler's opinion because, as explained above, it was based on an inaccurate factual history (i.e., the Veteran being hospitalized while on active duty for an acute febrile illness) and he did not offer any explanation or analysis for his conclusion.  See Reonal, supra; Hernandez-Toyens, supra.  

As to Dr. Bash's opinions, the Board has reached this conclusion because, as explained above, his opinions are based on his misstatement of the facts (i.e., for example, asserting that the Veteran was "very ill" at the time of the eosinophilia episode in-service  when service treatment records noted that he did not appear to be ill; and reporting that pulmonary symptoms were present in-service  and were associated with eosinophilia when service treatment records were negative for pulmonary symptoms) and his failure to offer any explanation as to the absence of any radiological evidence in-service and until five years post-service to support his opinions despite his being an expert in radiology.  Id.  The Board has also reached this conclusion because the issue before us involves the question of whether the Veteran's service connected eosinophilia, a blood disorder, caused or aggravated and a chronic lung disease and as a radiologist Dr. Bash's opinion on a matter requiring expertise in hematology and pulmonology is of limited probative value.  See Black, supra.

On the other hand, when admitted to a VA medical facility in March 1962, the examiner commented that the Veteran no longer had eosinophilia as well as opined that neither the spontaneous pneumothorax nor any of this other complaints were related to eosinophilia, which he no longer had.

Likewise, the Board notes that the claims file was referred to a VA radiologist in March 1964 and April 1964 for an opinion as to the possible relationship between the Veteran's eosinophilia in-service and the subsequent cyst of the right lung.  The radiologist provided a detailed description of the numerous chest X-rays studies taken in-service  as well as post-service in 1959 and 1962 and concluded that the ill-defined shadow at the right 6th and 7th posterior interspace most likely represented an exostosis or proliferate change probably from the previous surgical intervention but was of no clinical significance.

Similarly, in May 1964 the claims file was reviewed by a VA physician for an opinion as to the possible relationship between the Veteran's service-connected eosinophilia and post-service right lung cyst which was diagnosed in 1959.  In this regard, the physician pointed out that the operative report in 1959 indicated that the cyst in the middle segment of the right middle lobe was congenital.  The physician thereafter opined that the eosinophilia no longer existed and that there was no relationship between eosinophilia and the Veteran's post-service spontaneous pneumothorax.  He also opined that it was much more likely that the spontaneous pneumothorax was related to and the result of a congenital cyst of the right lung. 

Thereafter, a memorandum was obtained from the Director of the VA Radiology Service in November 1964.  After a review of the claims file and chest X-ray studies, the Director opined that there was no causal relationship between the post-service pulmonary cyst and the Veteran's service connected eosinophilia unless the cyst was due to parasitic disease or some allergic disease such as asthma and in this case there was no evidence of any parasitic or allergic disease in-service. 

In April 2003, the claims file was once again referred to a VA pulmonologist for review and an opinion regarding the etiology and, if possible, relationship between the current disabilities for which the Veteran was seeking service connection and his symptoms of eosinophilia in-service.  In May 2003, the VA physician after a review of the record on appeal opined that eosinophilia was a manifestation of a number of conditions and not a distinct disease entity and, in itself, did not cause any symptoms.  It was thereafter opined that eosinophilia was not a feature of, caused, or aggravated COPD.  While eosinophilia was seen in some patients with asthma and "asthmatic bronchitis," the Veteran's history was not compatible with asthma.  It was also opined that it was very unlikely that the Veteran's service connected eosinophilia was related to his post-service lung cyst and spontaneous pneumothorax.  

Lastly, the claims file was reviewed by VA specialists in pulmonary and hemic diseases in May 2003 and September 2004, respectively.  Both specialists stated, unequivocally that COPD is not caused or aggravated by the Veteran's service connected eosinophilia.  The pulmonologist also opined that it was very unlikely that the Veteran's eosinophilia and airflow obstruction were related.  Both specialists included a detailed analysis of the facts and evidence of record and considered possible alternative causes for the Veteran's eosinophilia in-service.  Although neither could offer an opinion as to the precise etiology of the Veteran's eosinophilia, both agreed that there was no evidence of a respiratory disorder in-service and no objective evidence showing a relationship between eosinophilia and the Veteran's lung disorder. 

The Board finds that the opinions of the VA specialists are more persuasive than the speculative opinions by the private doctors and the June 2002 VA opinion as they were based on a comprehensive review of all of the evidence, including the contrary opinions, and included a discussion and analysis of all relevant facts.  See Bloom, supra.  The record also shows that the VA specialists also considered alternative theories, but did not find sufficient evidence in the record to support a causal relationship between the Veteran's post-service lung disorders and his service-connected eosinophilia. 

As to the lay statements found in the file, including those from the Veteran when he was still alive, the Board finds that diagnosing a chronic lung disorder requires special equipment, testing, and/or medical training that none of these lay persons have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that the lung disorder was caused or aggravated by eosinophilia is not competent evidence.  Routen, supra; see also Bostain, supra.  Moreover, the Board finds more competent and credible the expert opinions discussed in detail above, the most competent and credible of which shows the Veteran's post-service lung disorders were not caused or aggravated by his eosinophilia, then these lay claims.  See Black, supra.

As to the medical literature filed by the claimant and earlier by the Veteran, the Board finds that it is generic information and only entitled to limited probative value.  See Sacks, supra.  Therefore, even in light of this additional evidence the Board finds that the most competent evidence of record shows no relationship between the Veteran's lung disorders and his service connected eosinophilia.  See Mattern, supra.  

Based on the discussion above, the Board also finds that service connection for a lung disorder was not warranted based on secondary service connection because the weight of the competent and credible evidence is against finding that the Veteran's already service connected eosinophilia caused or aggravated any of his post-service lung disorders.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence was against the claim of service connection for a lung disorder on a direct and a secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  Therefore, the Board also finds that the Veteran would not have prevailed on his claim if he had not died.  Accordingly, the Board finds that the claim for accrued benefits based on service connection for a lung disorder must be denied.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a lung disorder for accrued benefits purposes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


